Citation Nr: 0734101	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-28 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(VARO) in St. Petersburg, Florida which denied entitlement to 
the benefit sought.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record does not 
establish a link between any current right knee disability 
and the veteran's active service.

CONCLUSION OF LAW

Service connection for a right knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2005 pre-adjudicative letter sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S.Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2005 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, in May 2007 the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claim, as well as 
notice of the type of evidence necessary to establish an 
increased rating or effective date for the rating. The Board 
finds that any defect with respect to the timing of the VCAA 
notice letters was harmless error.  Although the complete 
notice was not provided to the appellant until after the 
initial adjudication, the case is herein denied, thereby 
rendering moot the matters of disability rating and effective 
date. 

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim. For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.   If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In order for service connection to be granted, there must be 
competent evidence showing:  (1) the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result. Disabled Am. Veterans, 
supra; Coburn, supra.

Although the veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, any lay 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

A thorough review of the veteran's service medical records 
indicates that the veteran reported right knee pain after 
playing football in October of 1969.   Examination revealed a 
small effusion and pain on external rotation.  An orthopedic 
consultation was ordered.   During that consultation, x-rays 
were conducted and physician notes indicated "no orthopedic 
pathology."  In February of 1970 the veteran returned with 
right knee pain and was prescribed ACE bandages.  The service 
medical records show no right knee treatment after this date.   
The veteran underwent a physical examination prior to 
separation from the military in May of 1971.  That physical 
revealed no abnormalities of the right knee.  

A review of the veteran's post-military service medical 
records indicates that the veteran sought treatment in 
September 1972 for pain in the right knee incurred after an 
injury at work.  The veteran was diagnosed with a rupture of 
the lateral meniscus and had right knee surgery.  

VA conducted a joints examination of the veteran's right knee 
in January 2006.   The veteran's claims file and medical 
records were reviewed in conjunction with the physical 
examination.   The examiner stated "The patient's right knee 
condition is less likely than not related to military 
service.  The patient's medical records indicated that he 
tore his meniscus in a job related injury.  The torn meniscus 
and subsequent surgery are the likely etiology of the patient 
developing degenerative joint disease."    

A hearing was held before the undersigned in June 2007.   The 
veteran testified to injuring his right knee while playing 
intramural softball in 1969.   The veteran testified that he 
went to the corpsman on the ship, was given some compresses 
and told that it was probably just a strain.  He claimed that 
he was instructed not to worry about it.   The veteran denied 
that x-rays or other studies were conducted.   

In this case, the only medical opinion on the issue of 
causation before the Board is that of the VA examiner who 
opined that it was less likely than not that the veteran's 
current degenerative joint disease was related to military 
service.   The examiner went on to offer the opinion that 
medical records it was more likely that the veteran's 1972 
torn meniscus and resultant surgery was the cause of 
degenerative joint disease of the right knee.  No medical 
evidence has been provided which contradicts this opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].

The representative of the veteran argued that the VA 
examination of January 2006 was not conducted by a specialist 
in orthopedics.  (Transcript, p. 7).  Although this statement 
is accurate, the veteran has not identified any evidence that 
rebuts the VA examiner's presumed competency.  Hilkert v. 
West, 12 Vet. App. 145, 151 (1999) (holding that "the Board 
implicitly accept[s] ... competency by accepting and relying 
upon the conclusions in [a medical] opinion"  and that "[a] 
appellant bears the burden of persuasion on appeals [sic] to 
this Court to show that such reliance was in error.").  The 
appellant simply implies, without citing to any supporting 
medical evidence, that a medical doctor with board 
certification in occupational medicine is not competent to 
offer an opinion regarding causation.  Such a conclusory and 
wholly unsupported statement cannot overcome the presumption 
of competency.  

The veteran and his representative have not submitted any 
contrary medical evidence to the January 2006 opinion.  There 
is nothing in the examination report that would indicate that 
either the physician's assistant or the physician is 
incompetent to render a medical opinion.  

Based upon the above factors, the Board finds that a 
preponderance of the evidence is against a finding of service 
connection for disability of the right knee, to include 
arthritis.   


ORDER

Entitlement to service connection for disability of the right 
knee is denied.  

____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


